Title: To Thomas Jefferson from Alexander White, 27 August 1803
From: White, Alexander
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Woodville 27th. August 1803
          
          I am inclined to believe that those in power at the close of the former administration, did not attach much merit to the preparing the permanent Seat of Goverment for the reception of Congress; otherwise the man who had promoted that measure by seven years assiduous and successful attention, would not have been entirely overlooked, when the good things which the institution afforded were distributing. But having said this, it may be proper to observe that I then held an Office which Mr. Adams thought ought not to be abolished; and that I never gave the most distant intimation to him or to any of his Council that an appointment would be agreeable. On this occasion I pursued the conduct that I had pursued during life. The few Offices I have held whether by popular election, or Executive appointment, have been spontaneously conferred. Indeed I was not anxious. I doubted whether the salary annexed to any Office in the District of Columbia would compensate for the additional expence of living. Besides, My situation in Washington had not been the most agreeable, and I longed for retirement; but I find (what perhaps all men under similar circumstances find) that what was most pleasing when enjoyed as a relaxation from business, lies heavy on my hands when out of employ. I seem to be prematurely buried, and think that if I were in a situation that would draw my attention to subjects which engaged the study of my Youth, and the practical exertion of my faculties in my riper years, I could yet be useful to society, and at the same time enjoy life with a better relish.
          I have taken the liberty of expressing these sentemints in consequence of a report generally believed; that Mr. James Marshall is about to resign his office as a Judge of the Circuit Court of Columbia and to mention that I should, for various reasons, consider an appointment to that Office, under your nomination, as highly honourable—I know not how far I may have already transgress’d the rules of propriety, and therefore shall say nothing with respect to myself; but that I remain with sentiments of the highest respect and regard
          Dear Sir Your most Obt Sert
          
            
              Alex White
            
          
        